Citation Nr: 0612963	
Decision Date: 05/04/06    Archive Date: 05/15/06	

DOCKET NO.  04-26 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) based on personal assault.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had active service from July 13, 1976, to 
August 10, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
VARO in San Juan, Puerto Rico, that denied entitlement to 
service connection for the benefit sought.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

In a February 2005 communication, the veteran indicated that 
he had been hospitalized from January 25, 2005, to 
February 1, 2005, at the VA Medical Center in PAICU.  The 
report of that hospitalization is not of record.  Under 
Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed to 
have constructive knowledge of certain documents which are 
generated by VA agents or employees.  Id. at 612-13.  If 
those documents pertain to a Board decision on appeal, or are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  

Also lacking from the current record is a report of 
psychiatric evaluation by a physician at the VA Medical 
Center in San Juan on December 20, 2000.  The veteran claims 
that his wife brought him to the psychiatric intervention 
center at the VA medical facility on that date and that he 
informed the psychiatrist of the circumstances surrounding 
his having been sexually abused and raped while in service.  
The report of that evaluation should also be requested.

The claimant has submitted statements from family members as 
to the recollections of his behavior after his return from 
his one month of active service.  VA will not deny a PTSD 
claim that is based on inservice personal assault without 
first advising the claimant that evidence from sources other 
than the claimant's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence.  38 C.F.R. § 3.304(f)(3) (2005).  

The medical evidence that is of record reveals varying 
psychiatric diagnoses, including a depressive disorder, an 
antisocial personality disorder, and PTSD.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  VA should contact the claimant and 
notify him of an opportunity to furnish, 
or to advise VA of any potential source 
or sources of evidence other than the 
service records or additional evidence of 
behavior changes that might constitute 
credible supporting evidence of his 
purported inservice sexual assault.  See 
38 C.F.R. § 3.304.  VA should also 
undertake all necessary actions to comply 
with the Veterans Claims Assistance Act 
of 2000 notice obligations in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), as well as 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  VA should obtain copies of all 
records of the veteran's reported 
treatment at the VA Medical Center in 
San Juan from January 25, 2005, to 
February 1, 2005.  The report of an 
indicated psychiatric examination of the 
veteran on December 20, 2000, at the same 
facility should also be located and 
associated with the claims folder.  If 
any such records are not available, this 
should be so documented.

3.  Thereafter, VA should make 
arrangements with the appropriate VA 
medical facility for the claimant to be 
afforded a VA psychiatric examination to 
determine the nature, extent, and 
etiology of any psychiatric disorder, 
including PTSD, that he may have.  The 
claims folder must be made available to 
the examiner for review.  The clinical 
history and all pertinent psychiatric 
pathology should be noted in the report 
of the examination.  If PTSD is 
diagnosed, the examiner should specify 
what stressor was used as the basis for 
the diagnosis, whether the stressor found 
to be established by the record was 
sufficient to produce a diagnosis of 
PTSD, and whether there is a link between 
current symptomatology and any inservice 
stressor found to be established by the 
record.  The examiner should opine as to 
whether it is at least as likely as not 
that any current psychiatric disorder, 
including PTSD, had its onset during the 
claimant's one month of active service.

4.  When the foregoing has been 
completed, VA should readjudicate the 
claim on the basis of all the evidence on 
file.  If the benefit sought is not 
granted, the claimant should be provided 
with a supplemental statement of the case 
and be afforded an opportunity for 
response.

By this REMAND, the Board expresses no opinion as to any 
final outcome warranted.  No action is required of the 
claimant until he is notified by the RO.  However, he is 
advised that failure to report for any scheduled examination 
may result in a denial of his claim.  38 C.F.R. § 3.655 
(2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





